MEMORANDUM **
Juan Carlos Cruz-Moreno, a native and citizen of El Salvador, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual findings, Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir.2008), and we review de novo due process claims, Larita-Martinez v. INS, 220 F.3d 1092, 1095 (9th Cir.2000). We deny the petition for review.
Substantial evidence supports the BIA’s finding that Cruz-Moreno failed to establish past persecution or a well-founded fear of future persecution on account of his membership in a particular social group. See Santos-Lemus, 542 F.3d at 744-47 (concluding that the group “young [men] in El Salvador resisting gang violence” is not a particular social group for purposes of asylum). Accordingly, Cruz-Moreno has failed to establish eligibility for asylum or withholding of removal. See id. at 748.
*584We. reject Cruz-Moreno’s contention that the IJ violated his due process rights by failing to consider relevant evidence because he has not overcome the presumption that the IJ reviewed all the relevant evidence in the file. See Laritoh-Martinez, 220 F.3d at 1095-96.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.